1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                            )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER GRANTING PLAINTIFF’S MOTION TO
13          v.                                          WITHDRAW REQUEST TO VOLUNTARILY
                                                    )   DISMISS THE ACTION, AND DIRECTING
14                                                  )   CLERK OF COURT TO TERMINATE THE
     KING CLARK, et al.,
                                                    )   MOTION
15                                                  )
                    Defendants.                     )   (ECF Nos. 98, 100)
16                                                  )
                                                    )
17
18          Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983.

20          On May 12, 2021, Plaintiff filed a motion to voluntary dismiss this action. (ECF No. 98.)

21          On May 13, 2021, the Court directed Defendants to file a response to Plaintiff’s motion within

22   seven days. (ECF No. 99.)

23          On May 17, 2021, Plaintiff filed a motion to withdraw his previous request to voluntarily

24   dismiss this action. (ECF No. 100.)
25          On May 20, 2021, Defendants filed a response. (ECF No. 101.)
26          On the basis of good cause, the Court will grant Plaintiff’s request to withdraw his motion to
27   voluntarily dismiss this action.
28

                                                        1
1             Accordingly, it is HEREBY ORDERED that:

2             1.      Plaintiff’s request to withdraw his motion to voluntarily dismiss this action (ECF No.

3                     100) is granted; and

4             2.      The Clerk of Court shall terminate Plaintiff’s motion to dismiss filed on May 12, 2021

5                     (ECF No. 98).

6
7    IT IS SO ORDERED.
8    Dated:        May 21, 2021
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
